Citation Nr: 0915047	
Decision Date: 04/22/09    Archive Date: 04/29/09

DOCKET NO.  05-06 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Rochelle E. Richardson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1972 to 
September 1977.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from decisions by the RO in Columbia, South Carolina.  
Records show the Veteran's claim was originally denied in a 
July 1987 rating decision.  But there is no indication in his 
claims file suggesting he was ever given notification of that 
denial, including information concerning his procedural and 
appellate rights in the event he wanted to contest it.  Thus, 
that decision did not become final and binding on him.  See 
38 U.S.C.A. § 5104(a), (b); Best v. Brown, 10 Vet. App. 322, 
325 (1997); 38 C.F.R. § 3.104(a).  This, in turn, means he 
did not need to submit new and material evidence to reopen 
this claim - despite the RO invoking this requirement in the 
January and July 2004 decisions now at issue.  Best at 325.

To support his claim, the Veteran testified at a 
videoconference hearing before the undersigned Veterans Law 
Judge (VLJ) of the Board in November 2006.  The Board held 
his claim in abeyance for 30 days after the hearing to allow 
him an opportunity to submit supporting evidence, which he 
did in December 2006 and waived his right to have it 
initially considered by the RO.  See 38 C.F.R. §§ 20.800, 
20.1304(c) (2008).

In February 2007 the Board remanded the Veteran's claim to 
the RO via the Appeals Management Center (AMC) in Washington, 
DC, for further development and consideration - including, 
in particular, to obtain a medical nexus opinion concerning 
whether his current back disorder is attributable to his 
military service.




FINDINGS OF FACT

1.  The Veteran was seen for complaints of back pain in 
February 1976, while in the military, but the most probative 
competent medical evidence of record indicates that back pain 
was associated with a viral syndrome and resolved prior to 
his discharge from service, and that his current back 
disorder is totally unrelated.

2.  The current back disorder is degenerative lumbar disk 
disease, lumbar spondylosis, degenerative joint disease of 
the sacroiliac joints, and left lower extremity 
radiculopathic pain without objective neurological findings.


CONCLUSION OF LAW

The Veteran's current back disorder was not incurred in or 
aggravated by his military service and may not be presumed to 
have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Duties to Notify and Assist

Review of the claims file reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100, et seq.  See also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  That is, by way of letters dated in October 2003 
and April 2004, the RO advised the Veteran of the evidence 
needed to substantiate his claim and explained what evidence 
VA was obligated to obtain or to assist him in obtaining and 
what information or evidence he was responsible for 
providing.  38 U.S.C.A. § 5103(a).  See also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  


For a claim, as here, pending before VA on or after May 30, 
2008, 38 C.F.R. § 3.159 was amended to eliminate the 
requirement that VA also request that the Veteran submit any 
evidence in his possession that might substantiate his claim.  
See 73 FR 23353 (Apr. 30, 2008).

Consider, as well, that the RO issued that October 2003 VCAA 
notice letter prior to initially adjudicating the Veteran's 
claim in January 2004, the preferred sequence.  
Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) 
(Pelegrini II).  And the April 2004 letter was sent prior to 
readjudicating his claim in July 2004.

It equally deserves mentioning that even more recent letters 
sent in March and June 2007, while the case was on remand, 
also informed the Veteran of the downstream disability rating 
and effective date elements of his claim.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  
Moreover, since providing that additional VCAA notice in the 
March 2007 letter, the AMC has gone back and readjudicated 
his claim in the June 2007 supplemental statement of the case 
(SSOC), including considering any additional evidence 
received in response to that additional notice.  This is 
important to point out because if, as here, the notice 
provided prior to the initial adjudication was inadequate, 
this timing error can be effectively "cured" by providing 
any necessary VCAA notice and then going back and 
readjudicating the claim - such as in a statement of the 
case (SOC) or supplemental SOC (SSOC), such that the intended 
purpose of the notice is not frustrated and the Veteran is 
given an opportunity to participate effectively in the 
adjudication of the claim.  See Mayfield v. Nicholson, 499 
F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

So, here, even if there arguably is any deficiency in the 
notice to the Veteran or the timing of the notice it is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding the Board had erred by relying on various 
post-decisional documents for concluding adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
Court nonetheless determined  the evidence established the 
Veteran was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).  

If there was any deficiency in the notice to the Veteran, the 
Board finds that the presumption of prejudice on VA's part 
has been rebutted:  (1) based on the communications sent to 
the Veteran over the course of this appeal, and his 
responses, he clearly has actual knowledge of the evidence he 
is required to submit; and (2) based on his contentions and 
the communications provided to him by VA over the course of 
this appeal, he is reasonably expected to understand from the 
notices provided what was needed.  See Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).  He has been represented 
throughout this appeal by an accredited veteran's service 
organization, The American Legion, which presumably is 
knowledgeable of the requirements for establishing 
entitlement to service connection for the back disorder at 
issue.  Indeed, they made arguments specifically addressing 
these requirements during the November 2006 videoconference 
hearing and in the several written statements submitted at 
the various other times during the pendency of this appeal.

And as for the duty to assist, the RO and AMC obtained the 
Veteran's service treatment records (STRs), service personnel 
records, private medical records, and VA treatment records - 
including the report of his VA Compensation and Pension 
Examination (C&P Exam) in April 2007, on remand, discussing 
the nature and etiology of his back disorder, the dispositive 
issue in this appeal.  See McLendon v. Nicholson, 20 Vet. 
App. 79 (2006); 38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  As there is no indication or allegation that 
relevant evidence remains outstanding, the Board finds that 
the duty to assist has been met.  38 U.S.C.A. § 5103A.

The Board is also satisfied as to substantial compliance with 
its February 2007 remand directives.  See Dyment v. West, 13 
Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 
268, 271 (1998).



II.  Entitlement to Service Connection for a Low Back 
Disorder

Service connection is granted if the evidence shows a current 
disability resulted from an injury or a disease that was 
incurred or aggravated during active military service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Certain conditions like degenerative joint disease (i.e., 
arthritis) are chronic per se and, therefore, will be 
presumed to have been incurred in service if manifested to a 
compensable degree of at least 10-percent disabling within 
one year after service.  This presumption, however, is 
rebuttable by probative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

So service connection is established either by showing direct 
service incurrence or aggravation or by using applicable 
presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 
1043 (Fed. Cir. 1994).  

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  A disorder may be service connected 
if the evidence of record reveals that the Veteran currently 
has a disorder that was chronic in service or, if not 
chronic, that was seen in service with continuity of 
symptomatology demonstrated subsequent to service.  38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  
Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  For the showing of chronic disease in 
service, there is a required combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic." 38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including relevant service 
records, establishes the disorder was incurred in service.  
38 C.F.R. § 3.303(d).

Disability that is proximately due to, the result of, or 
chronically aggravated by a service-connected condition shall 
also be service connected on this secondary basis.  See 38 
C.F.R. § 3.310(a) & (b).  See also Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).  In order to establish entitlement to 
service connection on this secondary basis, there must be:  
(1) evidence of a current disability; (2) evidence of a 
service-connected disability; and (3) medical evidence 
establishing a nexus (i.e., link) between the service-
connected disability and the current disability.  
See Wallin v. West, 11 Vet. App. 509, 512 (1998); McQueen v. 
West, 13 Vet. App. 237 (1999); Velez v. West, 11 Vet. App. 
148, 158 (1998).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical evidence do not constitute competent medical 
evidence. Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is resolved in favor of the Veteran.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

A layperson is generally incapable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 
183, 186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 
127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992) (a layperson without the appropriate medical training 
and expertise is not competent to provide a probative opinion 
on a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).  Lay testimony is competent, however, to establish 
the presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  Layno 
v. Brown, 6 Vet. App. 465, 469 (1994).  



When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

As mentioned, the first and indeed perhaps most fundamental 
requirement for any service-connection claim is there must be 
competent evidence of the existence of the currently claimed 
disability.  Boyer, 210 F.3d at 1353; Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992) (service connection presupposes a 
current diagnosis of the condition claimed, to at least 
confirm the Veteran has it; in the absence of proof of 
current disability, there is no valid claim).  Here, there is 
no disputing the Veteran has a current low back disorder - 
specifically, degenerative lumbar disk disease, lumbar 
spondylosis, degenerative joint disease of the sacroiliac 
joints, and left lower extremity radiculopathic pain without 
objective neurological findings.  See the report of his April 
2007 VA C&P Exam.  Consequently, the determinative issue is 
whether his current low back disorder is attributable to his 
military service - and, in particular, to complaints of pain 
referable to his back that he had in February 1976.  See 
Watson v. Brown, 4 Vet. App. 309, 314 (1993) 
("A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.").  See, too, Maggitt v. West, 
202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 
F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. 
App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 
1308 (Fed. Cir. 1998).

The Veteran asserts that his low back disorder is due to an 
incident in service involving his falling into a ditch while 
carrying a heavy bag.  See his February 2004 statement.  But 
as a layman lacking the necessary medical training and 
expertise, he is not competent to opine as to the etiology of 
his low back disorder.  See Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993); and Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  Indeed, this is why the Board remanded this case 
in February 2007, to obtain a medical nexus opinion 
concerning this determinative issue.  See again McLendon v. 
Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

Concerning his military service, the Veteran's STRs show he 
was seen and treated during service for low back pain in 
February 1976, and that the diagnosis was rule out infectious 
mononucleosis versus viral syndrome, along with rule out 
urinary tract infection with a normal urinalysis.  His back, 
itself, was noted to be defect free and there was no 
diagnosis specifically relating to his back.  Moreover, the 
pain referable to his back apparently resolved prior to his 
discharge, as there were no further complaints for the 
remainder of his service, or pertinent diagnosis, and the 
report of a May 1977 medical evaluation, only a few months 
prior to his discharge in September 1977, indicates his spine 
and low back were normal.

Nevertheless, the Veteran asserts that, during the many years 
since, he has continued to experience back pain and that over 
time it has gotten progressively worse.  See his February 
2004 statement.  And, although a layman, he is competent to 
opine as to the observable symptoms associated with his 
claimed condition.  See Layno v. Brown, 6 Vet. App. 465, 469 
(1994).  

The record also contains competent medical evidence tending 
to support the Veteran's assertions regarding the chronicity 
of his back symptoms and, arguably, suggesting some 
relationship between the symptoms and his military service.  
The Veteran has submitted a December 2006 statement from a 
private physician, C.G.H., M.D., indicating that she had 
treated the Veteran on several occasions from 1978 to 1983 
for episodic low back pain and sciatica stemming from an 
injury sustained while he was in the military.  She discussed 
the modalities of her treatment (muscle relaxants, anti-
inflammatory medications, heat, a back support and core 
strengthening exercises), but she went on to note that she no 
longer had access to her treatment records from 1978 to 1983 
because her practice, at that time, was in another city and 
state.

The record also contains a December 2006 statement from 
P.L.H., D.O., acknowledging that she could not provide a 
medical opinion regarding the Veteran's attempt to receive 
assistance as a disabled Veteran because, with review of his 
chart, she had no definitive documentation that his current 
status was caused specifically by a previous injury in 
service.  However, she indicated he had been followed by a 
pain management specialist regarding this issue, 
specifically, and that he had not been seen in her office 
since August 2006.  So Dr. P.L.H. admittedly did not comment 
on the etiology of the Veteran's low back disorder.

Therefore, as alluded to, because of the looming uncertainty 
over the cause of the Veteran's current low back disorder - 
and especially in terms of whether it is attributable to his 
military service, the Board remanded this case to the RO via 
the AMC in February 2007 for a medical nexus opinion 
concerning this purported relationship.  See again McLendon 
v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  And the Veteran was provided the 
requested C&P Exam in April 2007.  The report of the 
examination indicates that, after reviewing the Veteran's 
claims file and medical history, as well as conducting an 
objective clinical evaluation, the examiner was unable to 
etiologically link the current low back disorder to the 
Veteran's military service.  The VA examiner indicated it is 
less likely than not that the Veteran's current low back 
disorder is related to his military service.  In coming to 
this conclusion, the VA examiner discussed the Veteran's 
treatment for back pain during service, in February 1976, but 
indicated it was believed to have been part of a viral 
syndrome (rather than indicative of an underlying low back 
disability, itself).  In any event, added the VA C&P 
examiner, by May 1977, a subsequent physical examination 
showed the Veteran's spine was normal.  Moreover, the VA C&P 
examiner pointed out that, prior to March 1987 - nearly 10 
years following the Veteran's discharge from military service 
in September 1977, there were no clinical records available 
concerning complaints, evaluation and/or treatment for his 
low back, 


and that, while a private physician (referring to C.G.H., 
M.D.) had recalled treating the Veteran in years past, by the 
Veteran's own report, he did not begin seeing that physician 
until the early 1980s.  So the VA C&P examiner discredited 
any notion that the Veteran's current low back disorder - 
degenerative lumbar disk disease, lumbar spondylosis, 
degenerative joint disease of the sacroiliac joints, and 
left lower extremity radiculopathic pain without objective 
neurological findings - bears any relationship whatsoever to 
his past service in the military.

Dr. C.G.H.'s statement to the contrary is favorable to the 
Veteran's claim, whereas the VA C&P examiner's opinion 
clearly is not.  And when there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination, the benefit of the doubt is resolved in 
favor of the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.  

But that said, the Board may appropriately favor the opinion 
of one competent medical authority over another, provided 
that it offers an adequate basis for doing so.  
Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wensch v. 
Principi, 15 Vet. App. 362, 367 (2001).  See also Claiborne 
v. Nicholson, 19 Vet. App. 181, 186 (2005).  And a 
physician's access to the claims file and the thoroughness 
and detail of the opinion are important factors in assessing 
the probative value of a medical opinion.  Prejean v. West, 
13 Vet. 444, 448-499 (2000).  

While the Board may not reject a medical opinion based on its 
own unsubstantiated medical conclusions, see Obert v. Brown, 
5 Vet. App. 30, 33 (1993), the Board does have the authority 
to "discount the weight and probity of evidence in the light 
of its own inherent characteristics and its relationship to 
other items of evidence."  See Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  In evaluating the 
probative value of competent medical evidence, the Court 
has stated that "[t]he probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the physician's knowledge and 
skill in analyzing the data, and the medical conclusion that 
the physician reaches. . . . [and that] the credibility and 
weight to be attached to these opinions [are] within the 
province of the adjudicator."  Guerrieri v. Brown, 4 
Vet. App. 467, 470-71 (1993).  

Medical evidence that is speculative, general or inconclusive 
in nature cannot be used to support a claim.  Obert v. Brown, 
5 Vet. App. 30, 33 (1993).  See also Beausoleil v. Brown, 
8 Vet. App. 459, 463 (1996) and Libertine v. Brown, 
9 Vet. App. 521, 523 (1996).  

The VA C&P examiner's report indicates he reviewed the 
Veteran's claims file for the pertinent medical and other 
history; indeed, the VA C&P examiner expressly listed the 
Veteran's relevant medical and other history in chronological 
order, dating back to his complaints of back pain in service 
in February 1976.  And the VA C&P examiner discussed the 
pertinent complaints and clinical findings that had been 
noted at various times during the many years since service 
(or, or equal or even greater significance, the instances 
when there were no such documented complaints or findings).  
Conversely, it is evident that Dr. C.G.H., who commented 
favorably, did not have such access to the file and, instead, 
relied on the Veteran's self-reported history as to an in-
service injury.

In Kowalski v. Nicholson, 19 Vet. App. 171 (2005), the Court 
indicated the Board may not disregard a favorable medical 
opinion solely on the rationale it was based on a history 
given by the Veteran.  Rather, as the Court further explained 
in Coburn v. Nicholson, 19 Vet. App. 427 (2006), reliance on 
a Veteran's statements renders a medical report not credible 
only if the Board rejects the statements of the Veteran as 
lacking credibility.

In another precedent decision, Nieves-Rodriguez v. Peake, 22 
Vet App 295 (2008), the Court discusses, in great detail, how 
to assess the probative weight of medical opinions and the 
value of reviewing the claims file.  The Court holds that 
claims file review, as it pertains to obtaining an overview 
of the claimant's medical history, is not a requirement for 
private medical opinions.  The Court added, "[i]t is the 
factually accurate, fully articulated, sound reasoning for 
the conclusion, not the mere fact that the claims file was 
reviewed, that contributes probative value to a medical 
opinion."



In the Neives-Rodriguez decision, the Court vacated the 
Board's decision because the Board had dismissed one of the 
two favorable private medical opinions solely on the basis 
that the physician had not reviewed the claims file, without 
an explanation of why that failure compromised the value of 
the medical opinion.  By contrast, the Court held that, in 
rejecting the other private medical opinion, the Board had 
offered adequate reasons and bases for doing so (the doctor 
had overlooked pertinent reports regarding the Veteran's 
medical history), and thus, the Board's rejection was not 
based solely on the failure to completely review the claims 
file.

That said, the Board finds that Dr. C.G.H.'s statement 
regarding the Veteran's back disability being attributable to 
an in-service injury to be lacking of probative value for 
another reason - she did not discuss the rationale of her 
opinion.  That is, her opinion was entirely conclusory.  See 
Obert v. Brown, 5 Vet. App. 30, 33 (1993).  And there is also 
no indication she reviewed the Veteran's relevant medical 
treatment records for his pertinent medical history - either 
from service or during the many years since (other than 
concerning when she reportedly had treated him from 1978-83, 
the records of which she, herself, acknowledges she no longer 
has access to).  See, e.g., Elkins v. Brown, 5 Vet. App. 474, 
478 (1993); Owens v. Brown, 7 Vet. App. 429 (1995); Swann v. 
Brown, 5 Vet. App. 229, 233 (1993); and Black v. Brown, 5 
Vet. App. 177, 180 (1993).  So her statement, 
while supportive of the Veteran's claim, is insufficient to 
grant service connection.

The VA C&P examiner's opinion, on the other hand, is well-
reasoned and based on an objective clinical evaluation of the 
Veteran and an independent review of his claims file.  So the 
opinion has the proper factual foundation and, therefore, 
is entitled to a lot of probative weight.  Elkins v. Brown, 5 
Vet. App. 474, 478 (1993); Swann v. Brown, 5 Vet. App. 177, 
180 (1993).  Therefore, the Board finds that, although the 
record shows the Veteran was seen for complaints of back pain 
in February 1976, while in the military, the most probative 
competent medical evidence of record indicates that back pain 
was apparently associated with a viral syndrome and, in any 
event, resolved prior to his discharge from service, and that 
his current low back disorder is totally unrelated.

For these reasons and bases, the preponderance of the 
evidence is against the Veteran's claim - in turn meaning 
there is no reasonable doubt to resolve in his favor, and his 
claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

Service connection for a low back disorder is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


